Citation Nr: 1113539	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  08-08 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to April 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision rendered by the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2011, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  


FINDING OF FACT

Although a sleep apnea disability was not diagnosed during service, affording the Veteran the benefit of the doubt, a current disability manifested by sleep apnea is etiologically related to the Veteran's active duty service.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. 

In addition, the VCAA notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In June 2006 correspondence, VA advised the Veteran of the criteria for service connection. 

VA was unable to obtain the Veteran's service treatment records.  He was notified of such fact and the Veteran submitted numerous service treatment records.  While it appears that a service discharge examination is not of record, in light of the Board's favorable decision herein, there is no reason to remand the claim for additional efforts to locate the records.  In addition, the Veteran has not been afforded a VA examination.  Nevertheless, he submitted private outpatient treatment records and two statements from private physicians who offered their opinions on the most likely etiology of sleep apnea.  Hence, a remand for a VA examination is not required.   

In this case, the Board is granting the full benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.
II.  Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for certain chronic disease when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In the alternative, pursuant to 38 C.F.R. § 3.303(b), entitlement to service connection may be established by two other means-chronicity and continuity of symptomatology.  Chronicity is established if the appellant can demonstrate (1) the existence of a chronic disease in service and (2) present manifestations of the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. Cir. 2008).  Continuity of symptomatology may be established if the appellant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Kent v. Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 3.303(b).  

In this matter, the Veteran contends that he had symptoms of sleep apnea during active service.  He asserts that the symptoms continued post service leading a diagnosis of sleep apnea in 2005.  Specifically, during the hearing before the undersigned, he reported having heart palpitation during service.  He stated that he felt tired all the time and his service buddies told him he snored loudly.  His wife indicated that she married the Veteran in 1999 and immediately noticed loud snoring.  She stated that while they were living together during active duty service she became concerned at night because her husband would occasionally make gasping sounds or appear to have difficulty breathing while he slept.  The Veteran reported that he first discovered that there was a disorder called sleep apnea in 2005.  Upon learning of it, he went to his physician and underwent a sleep study.  

The Board has reviewed the evidence of record and, after affording the Veteran the benefit-of-the-doubt, finds that the criteria for service connection for sleep apnea have been met.  First, there is evidence that the Veteran has a current disability manifested by sleep apnea.  In this respect, private treatment records note treatment for obstructive sleep apnea since December 2005.  

The Board has also considered the Veteran's lay testimony.  In this respect, the Veteran, his spouse, and service buddies describe in-service and post-service symptoms, including tiredness, snoring and gasping for air while sleeping.  The Veteran, his spouse, and his service buddies are all competent to testify to the symptoms of sleep apnea because the symptoms are capable of lay observation.  Charles v. Principi, 16 Vet. App 370, 374-75 (2002).  

The Board acknowledges that there is a lack of contemporaneous medical evidence showing sleep apnea for over a year and a half following discharge from service.  The Board has considered such as a factor in determining the credibility of lay evidence.  See generally Maxson v. Gober, 230 F.3d. 1330 (Fed. Cir. 2000); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds the Veteran, his wife, and his service buddies' lay statements are credible, and therefore finds that there is evidence of in-service incurrence and continuity of symptomatology of a sleep apnea disability.  

Finally, there is competent medical evidence linking a current sleep apnea disability to service.  In this respect, in an April 2006 letter, Dr. R. T. R. indicated that he treated the Veteran for moderate sleep apnea with significant hypoxia.  The physician noted that the Veteran had difficulty with hypertension and controlling his weight during service and it was "possible that these conditions were aggravated by undiagnosed sleep apnea since he was having significant fatigue during those years."  In a June 2009 letter, Dr. B. M. E. stated that he treated the Veteran for sleep apnea.  He provided an opinion on the etiology of the disorder, indicating that due to the fact that the Veteran had "elevated body mass index, history of fatigue, snoring, and sleep disruption, and hypertension, and given the fact that during the CPAP titration he required a pressure of around 12-14 cm to control events, it is likely that the patient did have sleep disordered breathing prior to discharge."  

Finally, in a January 2010 report, Dr. C. N. B. noted that the "Veteran's lay statement support the fact that he had sleep apnea during service time and his cardiac arrhythmias also support the diagnosis of Sleep apnea during service time."  

Given the foregoing, and in the absence of any evidence to the contrary, the criteria for service connection for sleep apnea have been met.  The benefit sought on appeal is granted.  


ORDER

Service connection for sleep apnea is granted.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


